             Case 3:18-cv-03539-LB Document 59 Filed 01/10/19 Page 1 of 6



 1   DANIEL B. ASIMOW (SBN 165661)              LINDA EVARTS (appearance pro hac vice)
     daniel.asimow@arnoldporter.com             levarts@refugeerights.org
 2   MATTHEW H. FINE (SBN 300808)               KATHRYN C. MEYER (appearance pro hac vice)
     matthew.fine@arnoldporter.com              kmeyer@refugeerights.org
 3   ARNOLD & PORTER KAYE SCHOLER LLP           MARIKO HIROSE (appearance pro hac vice)
     Three Embarcadero Center, 10th Floor       mhirose@refugeerights.org
 4   San Francisco, California 94111            INTERNATIONAL REFUGEE ASSISTANCE
     Telephone:    415.471.3100                 PROJECT
 5   Facsimile:    415.471.3400                 40 Rector Street, 9th Floor
                                                New York, NY 10006
 6   JOHN A. FREEDMAN (appearance pro hac vice) Telephone:     646.459.3057
     john.freedman@arnoldporter.com             Facsimile:     212.533.4598
 7   GAELA K. GEHRING FLORES*
     gaela.gehringflores@arnoldporter.com       PHILLIP A. GERACI*
 8   DAVID J. WEINER (CA SBN 219753)            phillip.geraci@arnoldporter.com
     david.weiner@arnoldporter.com              SUSAN S. HU*
 9   DANA O. CAMPOS*                            susan.hu@arnoldporter.com
     dana.campos@arnoldporter.com               ARNOLD & PORTER KAYE SCHOLER LLP
10   MATEO MORRIS*                              250 West 55th Street
     mateo.morris@arnoldporter.com              New York, NY 10019-9710
11   ARNOLD & PORTER KAYE SCHOLER LLP           Telephone:     212.836.8000
     601 Massachusetts Ave., NW                 Facsimile:     212.836.8689
12   Washington, DC 20001-3743
     Telephone:     202.942.5000
13   Facsimile:     202.942.5999

14   Attorneys for Plaintiffs
     *Pro Hac Vice motion forthcoming
15

16                               UNITED STATES DISTRICT COURT
17                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
18

19   S.A.; et al.,                                     Case No. 3:18-cv-03539-LB
20                        Plaintiffs,                  PLAINTIFFS’ OPPOSITION TO
                                                       DEFENDANTS’ ADMINISTRATIVE
21           v.                                        MOTION TO STAY CASE IN LIGHT OF
                                                       LAPSE OF APPROPRIATIONS
22   DONALD J. TRUMP, in his official capacity as      [ECF NO. 57]
     President of the United States; et al.,
23
                          Defendants.
24

25

26

27

28



     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION FOR STAY                    No. 3:18-cv-03539-LB
            Case 3:18-cv-03539-LB Document 59 Filed 01/10/19 Page 2 of 6



 1          Plaintiffs respectfully oppose Defendants’ Administrative Motion to Stay Case (“Defs.’

 2   Mot.”) (ECF. No. 57), insofar as Defendants request to indefinitely extend all case deadlines

 3   pending the end of the partial government shutdown based on their incorrect premise that

 4   Department of Justice attorneys are prohibited by law from working on this case. Plaintiffs are,

 5   however, prepared to meet and confer with Defendants as to a limited, reasonable extension of the

 6   existing briefing schedule—if actually needed.

 7          Defendants’ Motion suggests that good cause exists to modify the current case scheduling

 8   order—in particular, to extend indefinitely Defendants’ January 22 deadline for Defendants’

 9   responsive supplemental brief regarding Plaintiffs’ motion for preliminary injunction—because the

10   partial government shutdown means that Defendants’ counsel is “prohibited from working, even on

11   a voluntary basis” on this matter by the Antideficiency Act, 31 U.S.C. § 1342. See Defs.’ Mot. at 2.

12   But Defendants are simply incorrect, as this case falls well within the activities permitted under

13   both the Antideficiency Act and the Department of Justice’s own Fiscal Year 2019 Contingency

14   Plan for operations during a lapse in appropriations.

15          The Antideficiency Act prohibition does not apply to “emergencies involving the safety of

16   human life or the protection of property.” 31 U.S.C. § 1342. That standard is met when there is

17   “some reasonable and articulable connection between the function to be performed and the safety of

18   human life or the protection of property” and “some reasonable likelihood that the safety of human

19   life or the protection of property would be compromised, in some degree, by delay in the

20   performance of the function in question.” 43 Op. Att’y Gen. 293, 302 (Jan. 16, 1981). As its
21   Contingency Plan notes, the Department of Justice’s mission and duties mean that the Department

22   “has a high percentage of activities and employees that are excepted from the Antideficiency Act

23   restrictions and can continue during a lapse in appropriations.” DOJ Contingency Plan at 1,

24   available at https://www.justice.gov/jmd/page/file/1015676/download; see also id. at 2 (reporting

25   that, as of the beginning of Fiscal Year 2019, 84% of DOJ employees would continue working in

26   the event of a lapse in appropriations). As to civil litigation specifically, the Plan explains that DOJ

27   attorneys should seek to stay cases only if doing so would not “significant[ly]” affect “the safety of

28


                                                      -1-
     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION FOR STAY                              No. 3:18-cv-03539-LB
             Case 3:18-cv-03539-LB Document 59 Filed 01/10/19 Page 3 of 6



 1   human life or the protection of property.”1 Id. at 3. That determination, however, is ultimately a

 2   legal one that is up to the courts, as the Plan explains: “If a court denies such a request and orders a

 3   case to continue, the Government will comply with the court’s order, which would constitute

 4   express legal authorization for the activity to continue.” Id.

 5          Under the case-by-case approach required by the Antideficiency Act and the DOJ’s own

 6   Contingency Plan, this case falls within the scope of activities the Department of Justice is

 7   authorized to continue notwithstanding the lapse in appropriations. By virtue of the CAM Parole

 8   program’s eligibility requirements, all individuals who were conditionally approved for parole—

 9   including Individual Plaintiffs and the beneficiaries of members of Organizational Plaintiff

10   CASA—have been determined by the U.S. government to be at risk of harm. See Order on Defts’

11   Motion to Dismiss at 8 (ECF No. 51). Moreover, Plaintiffs introduced substantial evidence of the

12   specific risk of harm to conditionally approved Plaintiffs and others like them in Central America.

13   See, e.g., Declaration of J.C. ¶¶ 7–9, 15 (ECF No. 6-17) (teenage boy beaten until unconscious by

14   MS-13 members, required emergency surgery, and now “barely leave[s] the house because [he]

15   live[s] in constant fear of being attacked by gang members again”); Declaration of M.C. ¶¶ 22–28

16   (ECF No. 6-15) (teenage girl had to go “into hiding” to avoid rape by MS-13 member); Declaration

17   of J.A. ¶¶ 22–24 (ECF No. 6-13) (adult daughter and her baby son temporarily fled to San Salvador

18   to escape constant threats of gang member); Declaration of B.E. ¶¶ 5–9 (ECF No. 6-16) (teenage

19   boy received repeated death threats from MS-13 members who killed his uncle in front of boy’s

20   home); Declaration of John Feeley ¶¶ 13–56 (Feeley Decl.) (ECF No. 24-3) (describing the “life-
21   threatening conditions” in Central America that “have worsened since the [CAM] program was

22   created in 2014, especially for minors”); Declaration of Lawrence Yungk ¶¶ 50–55 (ECF No. 24-4)

23   (describing how the sudden CAM Parole termination and mass rescission likely “left [applicants] in

24   an even more vulnerable position than they would have been in had they never applied”); see also

25   Declaration of Daniel B. Asimow ISO Motion, Exs. 3, 4, 5, 6, 16 (ECF No. 25).

26          Indeed, it was because of the immediate and ongoing threats to Plaintiffs’ lives that

27
     1
       Nearly half of DOJ Civil Division staff are classified as “excepted employees”—that is,
28   employees whose availability to continue litigating civil matters involving federal defendants is
     projected to fall within an exception to the Antideficiency Act. DOJ Contingency Plan at 12 tbl. 2.
                                                      -2-
     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION FOR STAY                              No. 3:18-cv-03539-LB
            Case 3:18-cv-03539-LB Document 59 Filed 01/10/19 Page 4 of 6



 1   Plaintiffs moved for preliminary relief in July 2018. (ECF No. 24). In the six months since

 2   Plaintiffs filed their motion, they and others like them have remained in immediate danger, which is

 3   only worsening over time. See Feeley Decl. ¶¶ 16, 24–56; Kevin Sieff, When Death Awaits

 4   Deported Asylum Seekers, WASH. POST, Dec. 26, 2018, https://wapo.st/2CO6nRC (describing

 5   concerns expressed by then-Secretary of State Tillerson and Central American government officials

 6   about the inability of local governments to protect their citizens from gangs).        Conditionally

 7   approved Plaintiffs and others like them need preliminary relief from danger as soon as possible,

 8   and such relief is necessary and appropriate for the reasons explained in Plaintiffs’ briefing and

 9   supplemental briefing on their preliminary injunction motion. (ECF Nos. 24, 35, 58).

10          The Antideficiency Act does not bar the Department of Justice from continuing to work on

11   this case, as other courts have recently held in similar factual contexts. See Order, Doe v. Nielsen,

12   No. 5:18-cv-02349 (N.D. Cal. Jan. 3, 2019), ECF No. 147, at 1–2 (denying government request to

13   stay discovery and deadlines in case challenging the government’s decision to deny resettlement

14   through USRAP, en masse, to 87 Iranian refugees “currently ‘in limbo’ in Vienna, Austria” due in

15   large part to the U.S. government’s “unsubstantiated rejections of their applications for refugee

16   resettlement”); Minute Order, O.A. v. Trump, No. 18-cv-02718 (D.D.C. Dec. 27, 2018) (denying

17   government’s request to stay briefing deadlines in action challenging the recently-issued asylum

18   ban targeting Central American migrants requesting asylum); Minute Order, Ramirez v. U.S.

19   Immigration & Customs Enforcement, No. 1:18-cv-508 (D.D.C. Dec. 31, 2018) (denying the

20   government’s unopposed motion to stay discovery and other proceedings in an action challenging
21   “the allegedly unnecessary and illegal detention” of immigrant teenagers in “restrictive detention

22   facilities”).2 Indeed, in O.A., Judge Moss denied the government’s stay request notwithstanding

23
     2
24     See also Kornitzky Group, LLC v. Elwell, — F.3d —, No. 18-1160, 2019 WL 138710 (D.C. Cir.
     Jan. 9, 2019) (denying government’s motion to stay oral argument due to lapse in appropriations);
25   Order, New York v. U.S. Dep’t. of Labor, No. 1:18-cv-1747 (D.D.C. Dec. 28, 2018), ECF No. 71
     (denying government’s stay request in action challenging new rule related to Affordable Care Act
26
     plan requirements); Text Order, California v. Health & Hum. Servs., No. 4:17-cv-05783 (N.D. Cal.
27   Dec. 27, 2018), ECF No. 183 (denying government’s motion for a stay given the effective date of
     the challenged rules for insurance coverage for contraceptives); Order, United States v. Baltimore
28   Police Dep’t, No. 1:17-cv-99-JKB (D. Md. Dec. 26, 2018), ECF No. 173 (denying consent motion
     for stay in case “involving the safety and well-being of the citizens of Baltimore,” and holding that

                                                    -3-
     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION FOR STAY                            No. 3:18-cv-03539-LB
            Case 3:18-cv-03539-LB Document 59 Filed 01/10/19 Page 5 of 6



 1   that the government’s asylum ban was already subject to a nationwide preliminary injunction (in a

 2   different case)3 based on the court’s reasoning that there was “‘some reasonable and articulable

 3   connection between’” the continuation of the case “‘and the safety of human life or the protection of

 4   property[.]’” Minute Order, O.A. v. Trump, No. 18-cv-02718 (D.D.C. Dec. 27, 2018) (citation

 5   omitted).

 6          To be clear, Plaintiffs are sympathetic to the possibility that the lapse in appropriations could

 7   reasonably cause Defendants and/or Defendants’ counsel some brief delay in meeting the current

 8   deadlines, notwithstanding their best efforts and all due diligence. For this reason, Plaintiffs already

 9   consented to a brief extension of deadlines for supplemental briefing on Plaintiffs’ motion for

10   preliminary injunction. See ECF No. 55. Plaintiffs, moreover, are willing to meet and confer with

11   Defendants to discuss limited, necessary further accommodations of the current briefing schedule.

12   But the stakes are too high for Plaintiffs to agree to prolong—indefinitely—a ruling that could grant

13   them preliminary relief from the deadly dangers they face every day. Moreover, there is no reason

14   to believe that Defendants’ short supplemental responsive brief should be particularly burdensome

15   for Defendants or Defendants’ counsel.4 The Court issued its Orders on Defendants’ motion to

16   dismiss and Plaintiffs’ motion for preliminary injunction (ECF Nos. 51, 52) nearly two weeks

17   before the lapse in appropriations. The currently scheduled briefing supplements an already-briefed

18   and argued motion and is substantially limited in scope and length. Moreover, Plaintiffs filed their

19

20
     DOJ attorneys “are required to find the means by which to continue their participation in this
21   litigation on a timely basis regardless of their client’s internal issues”).
     3
22    Both the Ninth Circuit and the Supreme Court recently refused to stay that preliminary injunction
     pending appeal. See Trump v. E. Bay Sanctuary Covenant, — U.S. — , No. 18A615, 2018 WL
23   6713079, at *1 (Dec. 21, 2018) (mem.); E. Bay Sanctuary Covenant v. Trump, 909 F.3d 1219 (9th
     Cir. 2018).
24   4
       Defendants’ Motion is silent on the effect of the lapse in appropriations on Defendants themselves
25   but, per public reporting, an estimated 87% of DHS employees continue to work notwithstanding
     the partial government shutdown. See Ted Mellnik & Kate Rabinowitz, Who Gets Sent Home When
26   the Government Shuts Down, WASH. POST, Dec. 22, 2018, https://wapo.st/2RtxaL3. Current State
     Department numbers are not publicly available, see id., but during the 16-day government shutdown
27   in 2013, it “furlough[ed] only a few hundred of its 70,000 employees.” Eric Katz, Agencies to Start
28   Increasing Furlough Numbers as Shutdown Drags On, GOV’T EXEC., Dec. 28, 2018,
     https://bit.ly/2SyAKAX.

                                                     -4-
     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION FOR STAY                              No. 3:18-cv-03539-LB
            Case 3:18-cv-03539-LB Document 59 Filed 01/10/19 Page 6 of 6



 1   initial supplemental brief just two days ago, and Defendants have fully two weeks from filing to

 2   respond. Finally, the only basis Defendants have provided for a stay or extension of their briefing

 3   deadline is their legal conclusion that Defendants’ counsel are prohibited from working on the case,

 4   which is incorrect for the reasons described supra.

 5          In light of the foregoing, Plaintiffs respectfully oppose Defendants’ Motion insofar as it

 6   seeks an indefinite stay of all case deadlines, including the deadline for Defendants’ supplemental

 7   responsive brief. Plaintiffs would, however, agree to meet and confer to discuss an additional

 8   limited extension of the current briefing schedule upon a showing of good cause.

 9

10   DATED: January 10, 2019.
                                            Respectfully submitted,
11
     /s/ Daniel B. Asimow                                  /s/ Linda Evarts
12
     DANIEL B. ASIMOW                           LINDA EVARTS (appearance pro hac vice)
13   MATTHEW H. FINE                            KATHRYN C. MEYER (appearance pro hac vice)
     ARNOLD & PORTER KAYE SCHOLER LLP           MARIKO HIROSE (appearance pro hac vice)
14   Three Embarcadero Center, 10th Floor       INTERNATIONAL REFUGEE ASSISTANCE
     San Francisco, California 94111            PROJECT
15                                              40 Rector Street, 9th Floor
     JOHN A. FREEDMAN (appearance pro hac vice) New York, NY 10006
16   DAVID J. WEINER
     GAELA K. GEHRING FLORES*
17   DANA O. CAMPOS*
     MATEO MORRIS*
18   ARNOLD & PORTER KAYE SCHOLER LLP
     601 Massachusetts Ave., NW
19   Washington, DC 20001-3743
20   PHILLIP A. GERACI*
     SUSAN S. HU*
21   ARNOLD & PORTER KAYE SCHOLER LLP
     250 West 55th Street
22   New York, NY 10019-9710
23   *Pro Hac Vice motion forthcoming
                                      Attorneys for Plaintiffs
24

25                       ATTESTATION OF CONCURRENCE IN THE FILING

26       Pursuant to Civil Local Rule 5-1(i)(3), I declare that concurrence has been obtained from all

27   signatories to file this document with the Court.

28                                                         /s/ Daniel B. Asimow
                                                           DANIEL B. ASIMOW

                                                     -5-
     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION FOR STAY                              No. 3:18-cv-03539-LB
